34UNITED STATES DISTRICT COURT                                        CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                          MINUTE ORDER


BEFORE: A. KATHLEEN TOMLINSON                                 DATE:     4-21-2021
       U.S. MAGISTRATE JUDGE                                  TIME:     10:34 a.m. (3 minutes)

                                       Doe v. H aas, et al.
                                    CV 19-14 (DRH) (AKT)

TYPE OF CONFERENCE:                  TELEPHONE STATUS CONFERENCE

APPEARANCES:          Plaintiffs:    Stanislav Gomberg

                      Defendants:    Susan M. Connolly

FTR through AT&T teleconference line: 10:34-10:37

THE FOLLOWING RULINGS WERE MADE:

        Defendants’ counsel confirmed today that she had obtained approval for the settlement from
the various levels of review which were required. The parties have one issue to resolve concerning
certain language which they referenced today. Counsel have two weeks to confirm to the Court in
writing that the settlement is resolved or the Court will take further action.



                                                              SO ORDERED.

                                                              /s/ A. Kathleen Tomlinson
                                                              A. KATHLEEN TOMLINSON
                                                              U.S. Magistrate Judge
